         Case 2:17-cv-00189-AJS Document 72 Filed 11/02/18 Page 1 of 14



                        UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                        Pittsburgh Division

 RONALD A. CUP, on behalf of himself and
 all other persons similarly situated; and Civ. A. No. 2:17-cv-00189-AJS
 UNITED STEEL, PAPER AND FORESTRY,
 RUBBER, MANUFACTURING, ENERGY, Judge Arthur J. Schwab
 ALLIED INDUSTRIAL, AND SERVICE
 WORKERS INTERNATIONAL UNION,              Class Action
 AFL-CIO,
                                           Demand for Jury Trial
                 Plaintiffs,

        v.

 AMPCO-PITTSBURGH CORPORATION,
 AKERS NATIONAL ROLL COMPANY,
 and AKERS NATIONAL ROLL COMPANY
 HEALTH & WELFARE BENEFITS PLAN,

                Defendants.




                SECOND AMENDED COMPLAINT AND JURY DEMAND


                                   I.      INTRODUCTION

       1.      The United Steel, Paper & Forestry, Rubber, Manufacturing, Energy, Allied

Industrial & Service Workers International Union, AFL-CIO (“USW”) and Ronald A. Cup

(“Class Representative”), on behalf of himself and all persons similarly situated, as to Count I,

and the Class Representative, on behalf of himself and all persons similarly situated, as to Count

II, bring this action against Defendant Ampco-Pittsburgh Corporation (“Ampco”), its wholly-

owned subsidiary Defendant Akers National Roll Company (“Akers”), and, as to Count II,

Defendant Akers National Roll Company Health & Welfare Benefits Plan (the “Health Plan”).
           Case 2:17-cv-00189-AJS Document 72 Filed 11/02/18 Page 2 of 14



The Class Representative proceeds on behalf of himself and a class of similarly-situated retirees

(“Retirees”) and their eligible spouses, dependents and surviving spouses (collectively, “Class

Members”) pursuant to Rule 23 of the Federal Rules of Civil Procedure. Plaintiffs aver as

follows:

       2.      Through years of employment, Retirees earned the right to receive retiree health

care benefits for themselves and their beneficiaries until Medicare eligibility.

Notwithstanding Retirees having earned the right to receive these benefits until Medicare

eligibility, Plaintiffs limit their claims herein to the term of the governing 2015 Memorandum of

Agreement, which is discussed below.

       3.      Retirees’ rights were created through collective bargaining between Akers (and

predecessor companies) and the USW (and its predecessor unions, including the Glass, Molders,

Pottery, Plastics & Allied Workers International Union, AFL-CIO, CLC), which represented

Retirees while they were employed at Akers’ manufacturing facilities in Avonmore,

Pennsylvania. Hereinafter, all references to “USW” will include its predecessors, and all

references to “Company” will include Akers’ predecessors as well as Akers’ parent Ampco.

       4.      Collectively bargained agreements between the Company and the USW

contained provisions which established the Company’s obligation to provide retiree healthcare

benefits until Class Members reached the age of Medicare eligibility. Most recently, an

agreement between the Company and the USW executed in 2015 and covering the period 2015-

2020, the 2015 Memorandum of Agreement, specifically provides that “current retirees” would

continue to receive benefits through their existing healthcare plan, that active employees upon

their retirement in the future would be enrolled in a specified healthcare plan, and that both

groups would pay a $195 monthly premium for these benefits. Despite this bargained



                                                 2
          Case 2:17-cv-00189-AJS Document 72 Filed 11/02/18 Page 3 of 14



agreement, effective January 1, 2017, the Company unilaterally terminated the retiree health care

plan it provided to current retirees, i.e., the Retirees.

        5.      The Company’s actions are actionable in this Court under Section 301 of the Labor

Management Relations Act (“LMRA”), 29 U.S.C. § 185(a), because Class Members’ retiree

medical benefits were the result of bargaining between labor organizations and an employer. In

addition, Defendants’ conduct violates Class Members’ rights under one or more employee

benefit plans, and is therefore actionable in this Court under Sections 502(a)(1)(B) and 502(a)(3)

of the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§

1132(a)(1)(B) and (a)(3).

                              II.     JURISDICTION AND VENUE

        6.      All Counts in this Complaint raise federal questions, this Court has jurisdiction

over them under 28 U.S.C. § 1331. This Court also has jurisdiction over Count I under LMRA §

301, 29 U.S.C. § 185, and over Count II under ERISA §§ 502(e)(1) and (f), 29 U.S.C. §§

1132(e)(1) and (f). Venue in this judicial district is proper under LMRA § 301, 29 U.S.C. § 185,

and ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2).

                                          III.     PARTIES

         7.     Plaintiff Ronald Cup is an adult resident of Avonmore, Pennsylvania. He worked

for the Company at the Avonmore facility from 1987 until 2014, and he was a member of the

USW Local 1138-3 Bargaining Unit. Mr. Cup is 66 years old, and he received retiree health care

benefits from the Health Plan after his retirement in 2014. Mr. Cup’s wife is 61 and also

received health care benefits from the Health Plan following Mr. Cup’s retirement. Effective

January 1, 2017, the Health Plan ceased providing the health care benefits to Mr. Cup and his

wife that they have relied upon since his retirement.



                                                    3
         Case 2:17-cv-00189-AJS Document 72 Filed 11/02/18 Page 4 of 14



        8.     Plaintiff USW is a labor organization headquartered in Pittsburgh, Pennsylvania.

Plaintiff USW was known for decades as the United Steelworkers of America, AFL-CIO/CLC,

before it changed its name in 2005 to United Steel, Paper and Forestry, Rubber, Manufacturing,

Energy, Allied Industrial and Service Workers International Union, AFL-CIO/CLC. For years,

USW negotiated collectively bargained agreements with the Company that provided for retiree

health care benefits for workers at the Avonmore facility.

        9.     Defendant Ampco is a Pennsylvania corporation with its principal place of

business located at 726 Bell Avenue, Suite 301, Carnegie, Pennsylvania 15106. Ampco is the

parent company of its wholly-owned subsidiary, Defendant Akers. It is an employer within the

meaning of 29 U.S.C. § 152(2).

        10.    Defendant Akers is a Delaware corporation with its principal place of business

located at 400 Railroad Avenue, Avonmore, Pennsylvania 15618. It is an employer within the

meaning of 29 U.S.C. § 152(2). Akers is an employer engaged in commerce which has

responsibility to provide retiree health care benefits to certain retirees of the Avonmore facilities.

Akers is sued in its capacities as employer, plan sponsor and fiduciary. Akers is qualified

and registered to do business in Pennsylvania and has such extensive contacts within this

judicial district that it “may be found” in this district within the meaning of 29 U.S.C. §

1132(e)(2).

        11.    Defendant Health Plan is an “employee benefit plan” within the meaning of

ERISA. Akers is the plan sponsor and also a fiduciary of the Health Plan, and Akers controls

the Health Plan and is the administrator of the Health Plan. Before January 1, 2017, the

Health Plan provided retiree health care benefits to all Class Members. Effective January 1,

2017, the Health Plan no longer provides health care benefits to Class Members.



                                                  4
         Case 2:17-cv-00189-AJS Document 72 Filed 11/02/18 Page 5 of 14



        12.    The Health Plan is sued as a party that may be needed for just adjudication under

Rule 19 of the Federal Rules of Civil Procedure, and also as a party responsible for providing

benefits under ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B).

        13.    Plaintiffs are informed and believe and thereupon allege that, at all pertinent

times as to Akers and the Health Plan, and since the time of Ampco’s acquisition of Akers in the

first half of 2016 as to Ampco, each of the Defendants was the co-venturer, partner, alter ego, or

in some manner agent or principal, or both, of the other Defendants, and in doing the

things alleged was acting within the course and scope of such agency.

                               IV.    STATEMENT OF FACTS

       14.     The Company currently owns and operates the Avonmore facility.

       15.     The Company and the USW have been parties to a series of collectively

bargained agreements, including Labor Agreements (“CBAs”) and Memoranda of Agreement

(“MOAs”). The Company and USW bargained these Agreements at the same time, and they did

so in 2015, resulting in the “2015 MOA” and the “2015 CBA.”

       16.     All MOA provisions are binding contractual undertakings. The fact that an

associated CBA may repeat some but not all MOA provisions does not nullify the non-included

MOA provisions. With respect to benefits, the Company and USW had a practice of not

detailing these benefits in the CBAs but abiding by the agreements in the MOA.

       17.     As part of the negotiations resulting in the CBA and MOA Agreements, the

Company and the USW typically addressed health benefits for employees, retirees, and the

beneficiaries of employees and retirees, and they did so in 2015. However, the Company and

USW never materially reduced benefits for current retirees and their beneficiaries which had

already been negotiated.



                                                 5
         Case 2:17-cv-00189-AJS Document 72 Filed 11/02/18 Page 6 of 14



       18.     The 2015 MOA (attached hereto as A), governs the terms and conditions of

employment of workers represented by the USW as well as retiree benefits for the period March

1, 2015, through February 29, 2020. It in pertinent part provides:

       Current retirees will remain on their existing Plan ($195.00 monthly premium).
       Future retirees will be enrolled in the health plan stated above for Active
       employees with a $195.00 monthly premium. Company will pay premiums as
       listed above for the actives for future retirees starting on or after 4/1/2015.

                                                ***

       Retiree Heath/Life Insurance Eligibility: An employee who “retires” on or after
       the attainment of age 55 with 10 years of service with the company will be
       eligible for company health and life benefits as provided by the company.

       19.     The 2015 MOA, which was prepared and typed by the Company, represents the

final agreement of the Company and the USW with respect to retiree healthcare insurance, as

well as with respect to a number of other terms of employment, particularly with respect to

employee benefits.

       20.     The 2015 MOA was voted upon by the USW membership to conclude the process

of collective bargaining. The 2015 CBA was not presented to the membership.

       21.     The 2015 MOA sets forth the parties’ bargained terms for “Pension Multipliers”

(identifying specific multipliers for each CBA year); “Life Insurance” (increasing coverage to

specified amounts for active employees and for future retirees); “Dental Plan” (increasing yearly

maximum); and “DC Plan” (specifying an increased company contribution to employees’ 401-K

plan). 2015 MOA at 2-3.

       22.     The 2015 MOA also specifies the “Medical Plan” to be provided to “all Active

employees”, providing: “All active employees with be transferred to the new health plan.

$1,500 Individual/$3,000 Family deductible for in-network, $3,000 Individual/$6,000 out of




                                                 6
         Case 2:17-cv-00189-AJS Document 72 Filed 11/02/18 Page 7 of 14



network. The company will cover $1,500 for individuals and $3,000 for family for in network or

out of network for each year of the contract.”

       23.      Like the retiree medical benefits bargained for and identified in the 2015 MOA,

none of these other negotiated benefits identified in the parties’ 2015 MOA are repeated in 2015

CBA.

       24.     Upon information and belief, the Company has continued to provide the above

negotiated terms and employee benefits described in the parties’ 2015 MOA and not described in

their 2015 CBA, other than retiree medical benefits.

       25.     The USW and the Company never intended a provision in the 2015 CBA

referencing “[a]greements for the plant” (or any such provisions in prior CBAs) to include the

collectively bargained MOAs, and never treated the MOAs as subject to this provision. Rather,

the referenced “plant” agreements cover short term matters that may arise during the term of the

collectively bargained agreements.

       26.     The 1999 MOA, which consisted of a final proposal from the Company accepted

by the USW, similarly provided:

       Employees who retire during the term of the 1999 Agreement will continue to be
       offered the option at the time of retirement to “buy up,” until age 65 or Medicare
       eligible, from the Health Care normally available to retirees.

A true and correct copy of the 1999 MOA is attached hereto as B.

       27.     For over twenty years, the Company provided benefits to pre-Medicare Class

Members consistent with the terms set forth in the 1999 MOA, the 2015 MOA, and other MOAs

addressing retiree healthcare benefits.

       28.     During the negotiations that produced the 2015 Agreements, Company

negotiators specifically stated to USW bargainers that Retirees and their spouses would

continue to receive benefits until they became eligible for Medicare at age 65.

                                                 7
         Case 2:17-cv-00189-AJS Document 72 Filed 11/02/18 Page 8 of 14



       29.     Other documents confirm that Class Members are to receive the healthcare

benefits identified in the parties’ MOAs. A 1996 report prepared by Retirement Benefit

Services, Inc., addressing the Company’s post-retirement benefit obligations stated:

       Health and life insurance benefits continue after an employee retires. The health
       benefits cease at the time a former employee becomes eligible for Medicare
       benefits. Dependents of the former employee also receive Company paid health
       benefits until they become eligible for Medicare coverage.

The 1996 report similarly states: “Company paid medical benefits for all other retirees and

employees ceases on the individual’s eligibility for Medicare benefits.”

       30.     Company representatives represented to retirees at the time of retirement that they

and their spouses would continue to receive benefits until they are eligible for Medicare.

       31.     Ampco acquired Akers in the first half of 2016.

       32.     After Ampco acquired Akers, and contrary to the parties’ Agreements, by letter

dated July 27, 2016, the Company announced to “retirees (or surviving spouses of retirees) of

Akers National Roll Company” “who retired prior to 3/1/2015 and who were represented by

USW Local Unions 1138-3, 1138-4 or GMP Local 46” that “effective January 1, 2017, the

Company will be modifying the retiree health benefits” by eliminating the Health Plan for pre-

Medicare eligible retirees, spouses, or covered dependents and instead paying limited monthly

reimbursements for health insurance purchased by Class Members on the private market. A

true and correct copy of this letter is attached hereto as C.

       33.     According to the Company’s letter, the monetary value of the monthly

reimbursement available to Class Members is limited, and the reimbursement is only available

for five years. In addition, Class Members must shop to purchase plans on the private market.

       34.     In a 10-K filing with the Securities and Exchange Commission for the year 2016,

Ampco stated that as part of its acquisition of Akers, it assumed the obligations for two


                                                  8
         Case 2:17-cv-00189-AJS Document 72 Filed 11/02/18 Page 9 of 14



postretirement benefits plans, which it refers to as “Akers OPEB plans,” covering retiree

medical insurance benefits. Ampco further stated:

       In August 2016, the Corporation modified the Akers OPEB plans effective
       January 1, 2017 whereby retiree health benefits for certain groups of pre-
       Medicare eligible employees will be replaced with a monthly stipend. The plan
       changes resulted in a reduction in prior service costs decreasing plan liabilities
       by approximately $4,762…

Because each $1.00 in the 10-K filing represents $1,000, the Company had admitted to

decreasing its liability for retiree healthcare benefits for Akers retirees by approximately

$4,762,000.

       35.     After reviewing the July 27, 2016 letter, the USW investigated and determined

that the Company’s threatened action violated the provisions with respect to retiree health

benefits in the 2015 MOA. The Company eliminated the benefits which the parties’ bargained

for and described in their 2015 MOA effective January 1, 2017 even though the 2015 MOA by

its terms extends until February 29, 2020.

       36.     All Class Members are burdened by the unilateral elimination of the retiree health

care plan and benefits they had previously been promised and the imposition of reduced benefits.

       37.     Defendants are jointly and severally liable for the obligations arising under the

collectively-bargained agreements to provide retirees health care benefits at the levels specified

by the agreements.

       38.     By unilaterally reducing retiree health care benefits, Defendants breached their

contractual and statutory obligations to Plaintiffs and to Class Members.

                           V.      CLASS ACTION ALLEGATIONS

       39.      The Class Representative brings Counts I and II of this action on behalf of

himself and a class consisting of all former employees of the Avonmore facility who were


                                                  9
        Case 2:17-cv-00189-AJS Document 72 Filed 11/02/18 Page 10 of 14



represented by the USW at the time they retired (and their eligible spouses, dependents and

surviving spouses), who, as of December 31, 2016, were receiving and/or were eligible to receive

retiree health benefits through the Company and the Health Plan and who, as of January 1, 2017,

are no longer receiving such benefits despite not having attained Medicare eligibility before

January 1, 2017.

       40.     The number of Class Members, which, upon information and belief, exceeds fifty,

is large enough that joinder of individual members in this action is impracticable.

       41.     There are common questions of law and fact that relate to and affect Class

Members -- including, inter alia, whether the Company is contractually permitted to terminate its

retiree health plan during the term of the 2015 MOA, as set forth in more detail below in Counts

I and II of this Complaint.

       42.     The relief sought is common to all Class Members as set forth below in the

section titled, “Relief Requested.”

       43.      The claims of the Class Representative are typical of the claims of all Class

Members, namely that Defendants are contractually obligated under LMRA § 301 and ERISA to

provide them with retiree health care benefits, as provided under the 2015 MOA, and that

Defendants could not unilaterally reduce these benefits. There is no conflict between the Class

Representative and any other Class Member with respect to this action.

       44.     The Class Representative will fairly and adequately protect the interests of the

Class Members. Counsel for the Class Representative are experienced and capable in the field

of labor law and ERISA and have successfully litigated numerous LMRA and ERISA class

actions involving retiree benefits of former union employees.




                                                10
         Case 2:17-cv-00189-AJS Document 72 Filed 11/02/18 Page 11 of 14



       45.     This action is properly maintained as a class action under Federal Rule of Civil

Procedure 23(b)(1)(A). Because of the uniform standards of conduct imposed by ERISA, the

prosecution of separate actions by individual members of the class would create a risk of

inconsistent adjudications that would establish incompatible standards of conduct for

Defendants.

       46.     This action is also properly maintained as a class action under Federal Rule of

Civil Procedure 23(b)(2), in that Defendants have acted on grounds generally applicable to the

class by unilaterally changing the retiree health care benefits they are obligated to provide to

Class Members, thereby making final injunctive relief or corresponding declaratory relief

appropriate with respect to the class as a whole.

       47.     Alternatively, this action is maintainable as a class action under Federal Rule

of Civil Procedure Rule 23(b)(3), as the common questions of law and fact described above

predominate over any questions affecting only individual members, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

                                        VI.     COUNT I

                    Violation of 2015 MOA Actionable under LMRA § 301
                     (Against Defendants Ampco and Akers by the USW
                      and Ronald A. Cup in his representative capacity)

       48.     Plaintiffs incorporate by reference all preceding allegations as though fully set

forth here.

       49.     This claim is for breach of the parties’ collectively bargained 2015 MOA under

Section 301 of the LMRA,




                                                 11
         Case 2:17-cv-00189-AJS Document 72 Filed 11/02/18 Page 12 of 14



       50.     The 2015 MOA provides for retiree health care benefits throughout its term and

is a “contract[s] between an employer and a labor organization” within the meaning of LMRA §

301, 29 U.S.C. § 185.

       51.     This contract reaffirmed the right of current retiree Class Members to remain

on their then-existing health insurance plan, and for future retirees to be enrolled in

another specified health plan, both for a set specified monthly premium.

       52.     The 2015 MOA on its face precluded the Company from terminating the existing

retiree health care benefits and reducing coverage, as it did on January 1, 2017.

       53.     By terminating existing benefits and reducing coverage, the Company breached

the 2015 MOA.

       54.     The Company’s breach of its collectively bargained obligations is actionable

under LMRA § 301, 29 U.S.C. § 185.

                                       VII.    COUNT II

     Violation of Negotiated Employee Benefit Plan, Actionable under ERISA § 502(a)
         (Against all Defendants by Ronald A. Cup in his representative capacity)

       55.     Plaintiff Cup incorporates by reference all preceding allegations as though fully set

forth here.

       56.     Defendants are obligated to provide retiree health care benefits pursuant to the

terms of negotiated governing ERISA plan documents.

       57.     The 2015 MOA is a “plan document.”

       58.     Defendants violated the terms of the 2015 MOA by unilaterally terminating Class

Members’ existing health insurance plan and reducing their retiree healthcare benefits.

       59.     Defendants’ repudiation of negotiated plan terms is actionable under ERISA §§

502(a)(1)(B) and (a)(3), 29 U.S.C. §§ 1132(a)(1)(B) and (a)(3). These ERISA provisions allow


                                                12
        Case 2:17-cv-00189-AJS Document 72 Filed 11/02/18 Page 13 of 14



a participant or beneficiary to bring a civil action “to recover benefits due to him under the terms

of his plan, to enforce his rights under the terms of the plan, or to clarify his rights to future

benefits under the terms of the plan,” and further “to enjoin any act or practice which violates .

. . the terms of the plan, or . . . to obtain other appropriate equitable relief . . . to redress

such violations or . . . to enforce . . . the terms of the plan.” Additionally, a participant suing

under these provisions is entitled to interest on any retroactive amounts awarded.

                                 IX.     RELIEF REQUESTED

WHEREFORE, Plaintiffs respectfully request that this Court:

   A. As to both Counts,

           a. Certify this action as a class action and appoint Feinstein Doyle Payne &

               Kravec, LLC as counsel for the Class.

           b. Declare that Defendants, by the conduct described above, violated the terms of the

               2015 MOA, and that the retiree health care benefits provided therein cannot be

               unilaterally terminated or modified by Defendants;

           c. Direct Defendants to restore the retiree health care benefits provided to Class

               Members under the 2015 MOA and permanently enjoin Defendants from

               terminating or modifying such benefits as to each Class Member in the future,

               until such time as each Class Member reaches Medicare-eligibility or the 2015

               MOA expires on February 29, 2020, whichever comes first;

           d. Award to the Class Representative and to Class Members retiree health care

               benefits pursuant to the terms of the 2015 MOA, and/or monetary damages or

               restitution or other monetary relief (plus interest), and/or other equitable relief

               such as reinstatement or reformation, as necessary, to restore them to the position



                                                  13
       Case 2:17-cv-00189-AJS Document 72 Filed 11/02/18 Page 14 of 14



              in which they would have been but for Defendants’ contractual and statutory

              violations.

   B. Award Plaintiffs their fees and costs incurred in this action; and grant the parties such

      other and further relief as the Court deems just and proper.

                                     IX.     JURY DEMAND

      Plaintiffs request a jury trial of all issues so triable.

Dated: November 2, 2018                           Respectfully submitted,

                                                   s/ Pamina Ewing                       .




                                                      Pamina Ewing (PA No. 59244)
                                                      pewing@fdpklaw.com
Nathan Kilbert (PA No. 313939)
Assistant General Counsel                         Joel R. Hurt (PA No. 85841)
United Steelworkers                               Ruairi McDonnell (PA No. 316998)
Five Gateway Plaza, Room 807                      FEINSTEIN DOYLE PAYNE
Pittsburgh, PA 15222                                & KRAVEC, LLC
Telephone: 412-562-2562                           Law & Finance Building, Suite 1300
Email: nkilbert@usw.org                           429 Fourth Avenue
                                                  Pittsburgh, PA 15219
Counsel for Plaintiff United Steel,               Telephone: 412-281-8400
Paper and Forestry, Rubber,                       Fax: 412-281-1007
Manufacturing, Energy, Allied                     Email: jhurt@fdpklaw.com
Industrial, and Service Workers                           rmcdonnell@fdpklaw.com
International Union, AFL-CIO
                                                  Counsel for Plaintiffs




                                                  14
